Citation Nr: 1505310	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-45 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that proceeding is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

In September 2014, the Veteran, through his representative, waived the 30-day period before the case was to be forwarded to the Board and waived consideration of additional submitted evidence to by the Agency of Original Jurisdiction (AOJ).

In October 2014, the undersigned Veterans Law Judge granted the Veteran a 60-day extension in order to submit additional evidence to support his appeal.  He has not submitted additional evidence since that time.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam and was not exposed to herbicide agents during his military service.

2.  Aside from the Veteran's claim of exposure to Agent Orange in Vietnam, there is no other assertion or evidence showing that the Veteran was otherwise exposed to herbicide agents during service or that his post-service prostate cancer began during active service or is related to any incident therein. 
CONCLUSION OF LAW

Prostate cancer was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

In this case, the RO sent a notice letter to the Veteran in May 2008, prior to the initial adjudication of the claim in October 2008.  The letter informed him of the evidence necessary to substantiate the claim for service connection for prostate cancer, to include on the basis of herbicide exposure, and informed him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also provided an opportunity to present testimony at a July 2013 hearing before the Board.  During the hearing, the undersigned Veterans Law Judge identified the issue on appeal, explained the elements of service connection, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The Veterans Law Judge also remanded this matter in November 2013 to seek additional relevant information and evidence from the service department.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There has been no allegation otherwise.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, as well as service department and personnel reports, to include records of dates of duty assignments, transfers among units, and performance reviews.  The AOJ has made substantial efforts, both before and after the Board's remand of this matter in July 2013, to obtain documents that might substantiate the Veteran's alleged service in Vietnam.  As discussed below, the Board finds that there is no reasonable possibility that further development would substantiate the Veteran's claim. See August 2014 memorandum from the Appeals Management Center.  Thus, there has been substantial compliance with the Board's July 2013 remand directives, see Stegall v. West, 11 Vet. App. 268, 271 (1998), and no further notice or development is warranted in this matter.

Moreover, the Board finds that there is no need to obtain any additional medical evidence, including a VA examination.  The Veteran's claim for service connection for prostate cancer is premised solely on his claim of exposure to herbicides while in Vietnam.  As discussed below, the preponderance of the evidence shows that he did not serve in Vietnam or have herbicide exposure.  Thus, there is no disease, injury, or event in service to which a current disorder could be related. 
See Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).


For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, prostate cancer, a diseases listed at 38 C.F.R. § 3.309(e), shall be presumed to be due to exposure to such herbicide agents if it becomes manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  In addition, the United States Court of Appeals for the Federal Circuit has held that a veteran is not precluded by presumptive laws and regulations from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this case, the Veteran has claimed that service connection for prostate cancer is warranted based on a presumption of exposure to certain herbicide agents, to include Agent Orange, during service in Vietnam.  See July 2013 Board hearing transcript, page 7.  His representative clarified during the July 2013 hearing that they were not claiming service connection on a direct basis. Id.  

VA treatment records show that the Veteran was diagnosed with prostate cancer by biopsy in September 2007 and underwent surgery for prostate cancer in March 2008.  VA treatment records also document a recurrence of prostate cancer in 2013.  Thus, the evidence of record shows that the Veteran has had prostate cancer during the pendency of the appeal.  Instead, the crux of this case, as discussed during the July 2013 hearing, is whether the Veteran had herbicide exposure during his military service.

An Armed Forces of the United States Report of Transfer or Discharge (DD Form 214) for the period from June 1965 to June 1969 indicates that the Veteran had no foreign and/or sea service during that time period.  A DD Form 214 for the period from June 1969 to February 1973 indicates that the Veteran had one year, two months, and twenty-nine days of foreign and/or sea service, but specifically indicates that he had no service in the Republic of Vietnam.

As outlined below, the Veteran's accounts of his claimed period of service in Vietnam have been very inconsistent over time and undermine the credibility of his statements.

In the Veteran's application for service-connected compensation received in September 2007, he indicated at Section III that he was in Vietnam from 1971 to1973, with the beginning and ending months and days left blank for this period.  At Section X of the September 2007 application, however, he indicated that he was in the Republic of Vietnam from July 1970 to October 1970, assigned to 1st Air Rescue, Tan Son Nhut Air Force Base (AFB).  He indicated that he wanted to be assigned to the Agent Orange Register.  He claimed he had psoriasis related to exposure to Agent Orange, as well as hearing loss related to service.  Both claims were denied in April 2008.

In April 2008, the Veteran submitted a claim for service connection for prostate cancer.  He wrote that he was claiming that this condition resulted due to Agent Orange exposure while he was stationed in Vietnam from 1971 to 1972.

In correspondence received in June 2008, the Veteran wrote that he served in the Republic of Vietnam from February 1972 to June 1972.  He wrote that he was on Temporary Duty Assignment (TDY) from Clark Air Force Base.  He elaborated that he was assigned to the 1st Air Rescue Group, that he was assigned to Tan Son Nhut Air Force Base (AFB), and that he was a Radar Doppler System Repairman.

In correspondence dated in January 2009, the Veteran indicated that he was stationed in Vietnam around 1970, at Tonsumat (presumably meaning Tan Son Nhut) AFB, and that the Air Rescue unit took a photograph of all of the unit, but that he was back in Clark AFB (in the Philippines) by the time they got the picture.  He indicated the photograph may be on file at a website.  He noted that there was already evidence to show that he had a disability related to Agent Orange so that what was left was to prove that he was in Vietnam.

In a November 2009 VA Form 9, the Veteran wrote that he was in the Republic of Vietnam from approximately June 1972 to September 1972.  He indicated that his port of entry was TonSunhut (presumably meaning Tan Son Nhut) AFB, 3rd Air Rescue Recovery Group.  He indicated that he arrived on a C-130 airplane from Clark AFB and that he departed on a civilian commercial airline back to Clark AFB.

In a statement dated in November 2011, the Veteran wrote that he was receiving combat pay when he was in Vietnam from November 1971 to February 1972, at Tan Son Nhut AFB in Vietnam.  He stated that the service department's Defense Accounting Service (DFAS) could not interpret his pay records, but that he was told that someone from the Houston VA Regional Office would be able to do so.    

The Board finds it unlikely that someone from the DFAS, whose expertise should be in matters of military pay, would tell the Veteran that they could not interpret his pay records, but that VA could.

In a statement dated in December 2012, the Veteran wrote that he was on a three and a half month tour of duty in Vietnam around the time form November 1971 to February 1972.  He stated that a group picture was taken of the unit on the side of a "Golly Green Chopper" (quotes in original) at the end of the runway taxi-way on the side of a tree line and his unit's building.  He indicated that the unit was about 40 men.  

A sketch of the purported group photograph taken in Vietnam was submitted with or shortly after the December 2012 statement.  It is a drawn sketch of 20 men facing forward in in four arranged rows with a helicopter behind them.

The Board notes the inconsistency of the Veteran's statements indicating that such a photograph had been taken in 1970 or between November 1971 and February 1972, or, as will be discussed below, at some later time in 1972.  

In December 2012, the Veteran also wrote that he was the only passenger on a C-130 airplane to Vietnam, with flight equipment, and that he was returned by civilian aircraft to Clark AFB around the month of February 1972, although he did not remember the name of the airline.

Later in December 2012, the Veteran wrote that, after reviewing his military record, he had determined that he was at Ton Son Ngut (presumably meaning Tan Son Nhut) AFB from around February 1972 to June 1972.  He wrote that he was flown there in a C-130 aircraft and returned by civilian airline.

In March 2013, the Veteran wrote that he served in Ton Son Nhut AFB for three and a half months in the year of 1972, even if no paper trail can be found.
 
In a VA Form 9 dated in March 2013, the Veteran stated that he was stationed at Ton Son Nhut AFB Vietnam with the 3rd Air Rescue and Recovery Group as a Navigation System repairman.  He indicated he was in Vietnam for 3 to 4 months repairing navigational systems.  He contended that he was exposed to Agent Orange during this time.  

At the July 2013 hearing, the Veteran seemed to rebuff his representative's assertion that he had been in Vietnam during the 1971 to 1972 time frame.  The Veteran indicated that he did not know if this was correct.  He testified that he arrived in the Philippines in September 1971 and responded that, based on his paperwork, he believed that he had served in Vietnam roughly from February 1972 to June 1972.  He indicated that he flew on a C-130 to Vietnam and flew back on a civilian airline.

In a statement dated in November 2013, the Veteran wrote that he was assigned to Vietnam individually and not with his unit.  

In a statement dated in September 2014, the Veteran wrote that he was at Tan Son Nhut AFB in Republic of Vietnam in 1972, which charts show is one of the areas with the highest concentration of Agent Orange that was used.  He was critical of VA's lack of effort to find the above-referenced group picture that he had described and of which he had provided a sketch.

The Veteran's service treatment and service personnel records associated with the claims file do not document that the Veteran served in Vietnam during his period of active service.  In fact, his DD Form 214 indicates that he had no service in Vietnam between June 1969 and February 1973.

A Hearing Conservation Data sheet indicates that the Veteran was seen at Eglin Air Force Base in Florida on February 26, 1971.

A physical profile serial report indicates that the Veteran was seen at Eglin Air Force Base in Florida on August 9, 1971.

A service treatment record indicates that the Veteran was seen at Eglin Air Force Base in Florida on August 11, 1971.
 
A service record of dental treatment indicates that the Veteran was seen at Clark Air Force Base in the Philippines on November 29, 1971, December 21, 1971, and June 7, 1972.

A service treatment record indicates that the Veteran was seen at Clark Air Force Base in the Philippines on April 11, 1972, June 23, 1972, and July 27, 1972.

A Hearing conservation Data record indicates that the Veteran was seen at Clark Air Force Base in the Philippines on June 23, 1972.

A service treatment record indicates that the Veteran was seen at Clark Air Force Base on July 31, 1972, and October 10, 1972.

A service treatment record indicates that the Veteran was seen at Clark Air Force Base on October 5, 1972.

A service treatment record indicates that the Veteran was seen at Eglin Air Force Base in Florida on August 18, 1971, and at Clark Air Force Base in the Philippines on November 30, 1971.

Service treatment records show that the Veteran's service discharge examination and service discharge medical history were conducted at Clark Air Force Base in the Philippines on January 16, 1973, and January 26, 1973.

Performance reports for the Veteran for the periods from July 10, 1969, to January 15, 1971, and from January 15, 1971, to September 15, 1971, indicate that the Veteran was located at Eglin Air Force Base in Florida during those periods.  There is no information in the service personnel file to contradict this location of service for this time period.

A chronological listing of service in the service personnel records indicates that the Veteran departed for Clark Air Force Base on November 26, 1971, and was serving at Clark Air Force Base in the Philippines on November 28, 1971.  The sections of the chronological listing of service report for service in combat and for service in North Vietnam were left blank.

Service personnel records further indicate that the last performance review conducted for the Veteran during his period of active service was for the period from September 16, 1971, to April 12, 1972.  The April 13, 1972, performance report for the period from September 16, 1971, to April 12, 1972, indicates that the Veteran served in the 1600th Support Group at Clark Air Force Base in the Philippines during this period.  He was a Doppler Navigation System Repairman.  He removed, repaired, installed and inspected Inertial and Doppler Equipment on assigned HC-130's, HH-3's, transient C141 and C-5 aircraft.  He also performed scheduled maintenance on 39th ARRS aircraft.  There is no mention in this detailed performance report of any time spent in Vietnam.

In November 2013, an archivist from the Air Force History Research Agency wrote to the Veteran in response to his request for a temporary duty (TDY) order that would show that he went from Clark Air Base, Philippines (1st Aerospace Rescue and Recovery Squadron), to Tan Son Nhut Air Base in the Republic of Vietnam (3rd Aerospace Rescue and Recovery Group, Detachment 14), during the February 1972 to June 1972 period, to substantiate his VA disability claim.  The archivist indicated that their collection consisted of official U.S. Air Force unit histories, which do not include individual personnel records, such as TDY orders.  He therefore tried to research the official unit histories of the 31st ARRS to see if there was a mention of sending its personnel TDY to Vietnam.  The archivist wrote that unfortunately the 31st ARRS did not submit any histories to his Agency after 1970.  The archivist then reviewed the official unit histories of the 3rd Aerospace Rescue and Recovery Group located at Tan Son Nhut Air Base Republic of Vietnam for any mention of personnel from the 31st ARRS arriving TDY to assist their Detachment 14.  The archivist noted that the April 1972 to June 1972 unit history did mention the arrival of six HH-3 helicopters from Clark arriving in April and two returning to Clark in June (the others were sent back to Clark on 4 September 1972).  The archivist stated that it would appear that this would have been the deployment with which the Veteran would have been associated.  The archivist further noted that no group photographs were included in the official histories they had received.  

The Air Force archivist provided an account that is consistent with unit histories and general service department records.  However, there is no indication that the Veteran was one of the individuals sent to Vietnam during that time period.  

Moreover, the Board notes that the Veteran's own statements and his service records conflict with the dates and information provided by the archivist.  The Veteran has stated that he arrived in Vietnam alone on a C-130 airplane with equipment and not associated with his unit, rather than with his unit as a group of six helicopters.  

The Veteran has also described being in Vietnam for a period of three and a half months to four months (as of September 2014, he contended that it was for a period of three and a half months), whereas the period from April 15, 1972, to June 1972, pinpointed by the archivist, could be for no more than two and a half months.  The Veteran indicated to the archivist that he arrived in Vietnam in February 1972, whereas the archivist pointed to a time beginning in April 1972 that the Veteran might have arrived.  

Moreover, the Veteran's performance review for the period ending on April 12, 1972, which contains no mention of Vietnam, demonstrates that the Veteran was not in Vietnam prior to April 15, 1972.  A service record of dental treatment also indicates that the Veteran was seen at Clark Air Force Base in the Philippines on June 7, 1972.  His service treatment records further indicate that he received treatment at Clark Air Force Base on June 23, 1972, and July 27, 1972.  Thus, the longest possible period of time he could have been gone from his unit in the Philippines would have been less than two months (April 15, 1972, to June 7, 1972).  

Thus, the service treatment and service personnel records render the Veteran's description of events implausible, and the letter from the Air Force archivist describes a scenario that is inconsistent with the Veteran's account in several respects. In fact, in September 2014, for example, the Veteran continued his assertion that he had been in Vietnam for three and a half months, even after having submitted the September 2013 letter from the Air Force archivist in support of his claim that introduced a possibility of only a much shorter period of time in Vietnam.  The Board therefore finds the November 2013 letter from the Air Force archivist to be of very little probative value for the purpose of supporting the Veteran's claim that he served in Vietnam.  

More generally, for reasons pointed out above, the Board finds that the Veteran is not credible in reporting dates of service in Vietnam.  He indicated in his original application for compensation that he had served from 1971 to 1973 (with months and days of beginning and end periods not specified), and in the same application, he stated that he had served in Vietnam from July 1970 to October 1970, assigned to the 1st Air Rescue, Tan Son Nhut AFB.  In January 2009, the Veteran indicated that he was stationed in Vietnam around 1970 and that the Air Rescue unit took a photograph of all of the unit, but that he was back in Clark AFB (in the Philippines) by the time they got the picture.  In April 2008, the Veteran submitted a claim for service connection for prostate cancer and wrote that he was claiming that this condition resulted due to Agent Orange exposure while he was stationed in Vietnam from 1971 to 1972.  In a November 2009 VA Form 9, the Veteran stated that he was in the Republic of Vietnam from approximately June 1972 to September 1972.  In a statement dated in December 2012, the Veteran indicated that he was on a three and a half month tour of duty in Vietnam around the time from November 1971 to February 1972.  At his hearing in July 2013, the Veteran rebuffed the assertion that he had served from November 1971 to approximately February 1972 or March 1972, as he had earlier indicated, and responded that, from looking at the paperwork, he figured he had served in Vietnam from February 1972 to June 1972.  In the most recent correspondence from the Veteran dated in September 2014, he claims to have served in Vietnam in 1972 for a period of three and a half months, but with no further specificity as to the dates he was there.

These dates of purported service in Vietnam have been inconsistent throughout the appeal period.  Moreover, the Veteran's DD214 clearly indicates that he did not have Vietnam service.  In addition, the service personnel and service treatment records show that none of the Veteran's claimed periods of service in Vietnam are possible.  For each such period, there is documentation on specific days that the Veteran was at Clark Air Force Based in the Philippines rather than Vietnam, so as to preclude the possibility of a period of service in Vietnam for three months as he has claimed.  

The Veteran has asserted that VA has not made enough effort in trying to locate a purported group picture including him in Vietnam.  The Board notes that the Veteran first indicated that the picture was taken in Vietnam in 1970; however, the service records clearly show that he was serving in the United States at Eglin Air Force Base in Florida during that year.  Thus, a search for such a photograph during that time period would serve no useful purpose.  The Veteran subsequently indicated that the picture was taken between November 1971 and February 1972, and on other dates, he described it has having been taken at some even later period.  However, as discussed above, the service records show that he was serving at Clark AFB in the Philippines between November 1971 and April 1972.  Moreover, the Board has found his reported history of service in Vietnam to be not credible, and he has not identified where the photograph would be located.  Therefore, the Board finds that no further effort need to be undertaken to locate the photograph, as such efforts would be futile.  

Based on the foregoing, the Board finds that the preponderance of the competent, credible, and probative evidence weighs against a finding that the Veteran served in the Republic of Vietnam.  Therefore, he is not presumed to have been exposed to herbicides during his military service.  In addition, he has not argued that he was otherwise exposed to herbicide agents during his military service.  Accordingly, service connection for prostate cancer is not warranted. 


ORDER

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


